DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 03/2/2021.
Claims 1-14 are presented for examination.
This application is a CON of 16/537,958 filed on 08/12/2019 now PAT 10,752,035 which is a CON of 16/250,510 filed on 01/17/2019 now PAT 10,377,162 which is a CIP of 15/792,898 10/25/2017 now PAT 10,252,555 which is a CIP of 15/152,817 05/12/2016 now PAT 10,232,247 which claims benefit of 62/243,384 filed on 10/19/2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,752,035 (hereinafter referred as '035). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A redundantly printed security-enhanced document comprising: a substrate having a surface; printed variable indicia that provides variable information regarding the document, the printed variable indicia comprising first variable indicia and second variable indicia that are 
Whereas claim 1 in '035 application, the applicant claims:
	A method of producing a redundantly printed security-enhanced document comprising a substrate and different first and second printed variable indicia directly or indirectly printed on the substrate having a general area, the printed variable indicia being imaged indicia that provide variable information regarding the document, the first printed variable indicia having one component color in the same general area of the substrate as a second printed variable indicia printed of a different component color, the first printed variable indicia component color and the second printed variable indicia different component color being present so as to be printed in register to produce resulting redundant process color indicia, the method comprising: (a) measuring the grayscale equivalent level of the substrate surface on which the two variable indicia are to be imaged;  (b) measuring the grayscale equivalent level of the component colors of the two variable indicia;  (c) printing each component color of the two variable indicia with separate physically distinct print heads;  (d) selecting the resultant printed process color indicia so that the 
The instant claims obviously encompass the claimed invention of '035 patent and differ only by terminology. To the extent that the present claims only differ in some terminology and therefore generic to the claimed invention of '035 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bi et al. (US 2003/0173406) teaches convert variable information on identification documents and method of making same.
Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWYN LABAZE/Primary Examiner, Art Unit 2887